Citation Nr: 0706005	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  03-05 353A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for Osgood-Schlatter's 
Disease of the left knee, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel 


INTRODUCTION

The veteran served on active duty from January 1964 to April 
1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 rating decisions of  the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  In June 2004, the veteran was 
afforded a videoconference hearing before the undersigned 
acting Veterans Law Judge. A transcript of this hearing is of 
record.  In January 2006, the Board remanded the matter for 
additional development.

While the case was in remand status, a September 2006 rating 
decision granted service connection for prostatitis.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the RO's award of service 
connection for a particular disability constitutes a full 
award of benefits on the appeal initiated by the veteran's 
notice of disagreement on such issue.  Grantham v. Brown, 
114 F.3d 1156, 1159 (Fed. Cir. 1997).  


FINDINGS OF FACT

1.  The veteran's service-connected left knee disability is 
characterized by painful motion and limitation of extension 
at worst to 10 degrees.

2.  The veteran's service-connected left knee disability has 
not resulted in flexion to less than 60 degrees or any 
subluxation or instability.


CONCLUSION OF LAW

A rating in excess of 10 percent is not warranted for the 
veteran's service-connected Osgood-Schlatter's Disease of the 
left knee.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Codes (Codes) 
5003, 5257, 5260, 5261 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claim.  A February 2006 
letter from the RO explained what the evidence needed to show 
to substantiate the claim, that VA was responsible for 
obtaining relevant records from any federal agency, and that 
VA would make reasonable efforts to obtain records not held 
by a federal agency, but that it was the veteran's 
responsibility to make sure that VA received all requested 
records not in the possession of a federal department or 
agency.  The February 2006 letter also advised him to submit 
any pertinent evidence in his possession.  Furthermore, in a 
July 2006 letter, the veteran was given notice regarding 
ratings and effective dates of awards, see Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

While VCAA notice was not given prior to the rating on 
appeal, the veteran had ample opportunity to respond to the 
notice letter.  He has had ample opportunity to respond and 
participate in the adjudicatory/appeal process.  In March 
2006 and August 2006, the veteran indicated that he had no 
other information or evidence to give VA in support of his 
claim.  Thereafter, the claim was readjudicated in September 
2006.  The veteran is not prejudiced by any technical notice 
deficiency (including in timing) that may have occurred along 
the way.  It is not alleged that notice has been inadequate.  
Therefore, no further notice is required.

Regarding VA's duty to assist, the veteran's pertinent post-
service treatment records have been secured.  He has 
undergone VA examinations in conjunction with his appeal.  He 
has not identified any pertinent evidence that remains 
outstanding.  No additional development is indicated; VA's 
duty to assist is met.  Accordingly, the Board will address 
the merits of the claim.

Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. § 4.1 
(2006).

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.

Degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
code(s) for the specific joint(s) involved.  When, however, 
the limitation of motion of the specific joint(s) involved is 
noncompensable under the appropriate code, a 10 percent 
rating is for application for each major joint or group of 
minor joints affected by limitation of motion, to be 
combined, not added, under Code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm or satisfactory evidence of painful motion.  38 
C.F.R. § 4.71a, Code 5003.

Flexion of the knee to 140 degrees is considered full and 
extension to 0 degrees is considered full.  See 38 C.F.R. § 
4.71, Plate II.

Flexion of the leg limited to 60 degrees warrants a 
noncompensable rating, flexion limited to 45 degrees warrants 
a 10 percent rating, flexion limited to 30 degrees warrants a 
20 percent rating, and flexion limited to 15 degrees warrants 
a 30 percent rating.  38 C.F.R. § 4.71a, Code 5260.  
Moreover, extension limited to 5 degrees warrants a 
noncompensable rating, extension limited to 10 degrees 
warrants a 10 percent rating, extension limited to 15 degrees 
warrants a 20 percent rating, extension limited to 20 degrees 
warrants a 30 percent rating, extension limited to 30 degrees 
warrants a 40 percent rating, and extension limited to 45 
degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, 
Code 5261.

In addition, the rating schedule provides for a 10 percent 
rating for slight recurrent subluxation or lateral 
instability, a 20 percent rating for moderate recurrent 
subluxation or lateral instability, and a 30 percent rating 
for severe recurrent subluxation or lateral instability.  38 
C.F.R. § 4.71a, Code 5257.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

The evaluation of the same disability under various diagnoses 
is to be avoided. 38 C.F.R. § 4.14.  However, § 4.14 does not 
preclude the assignment of separate evaluations for separate 
and distinct symptomatology where none of the symptomatology 
justifying an evaluation under one diagnostic code is 
duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The VA General Counsel has held that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology.  VAOPGCPREC 23-97 (July 1997); 
VAOPGCPREC 9-98, (August, 1998).

The VA General Counsel also held more recently that separate 
ratings under 38 C.F.R. § 4.71a, Code 5260 (limitation of 
flexion of the leg) and under Code 5261 (limitation of 
extension of the leg), may be assigned for disability of the 
same joint. VAOGCPREC 9-2004 (September, 2004).

In July 2001 the veteran submitted a claim for an increased 
rating for his service-connected left knee disability, rated 
10 percent disabling.

An August 2001 VA examination report notes the veteran's 
complaint of constant left knee pain.  Upon examination, 
range of motion of the left knee was from 3 degrees of 
extension to 120 degrees of flexion.  The left knee was held 
to be stable ligamentously.  There was evidence of patella 
femoral crepitance and marked tenderness to palpation.  

A February 2004 VA examination report notes the veteran's 
complaints of increased weakness and pain in his left knee.  
Range of motion of the left knee was from 0 degrees of 
extension to 125 degrees of flexion, with pain at the end of 
flexion.  There was no appreciable warmth, effusion, or joint 
line tenderness.  Lateral, collateral and cruciate ligament 
stability testing was normal.  There was no evidence of 
instability.  Strength testing was 4+/5 on the left.  X-rays 
demonstrated moderate degenerative joint disease in the left 
knee.  (The examination report also notes the veteran's 
complaints of numbness with prolonged sitting or standing.  
However, the VA examiner opined that the etiology of this 
numbness was most certainly not from the veteran's service-
connected Osgood-Schlatter's disease.)

In June 2004, the veteran presented testimony before the 
undersigned Acting Veterans Law Judge.  He testified that his 
left knee disability had worsened since his last VA 
examination and that he was entitled to an increased 
disability rating due to his pain, swelling, weakness, 
atrophy and inability to stand for long periods of time.  The 
veteran specifically denied any locking of the left knee.

The veteran was afforded an additional VA examination in 
August 2006.  The veteran complained of constant moderate 
pain in his left knee.  He denied any stiffness, swelling, 
heat, redness, instability, or locking.  He denied using any 
assistive devices to ambulate.  He reported that squatting, 
bending and prolonged standing caused flare-ups.  Upon 
examination, range of motion was from 10 degrees of extension 
to 100 degrees of flexion.  Following additional testing, the 
examiner noted that this range of motion was not additionally 
limited by pain, weakness, fatigue, or lack of endurance 
following repetitive use.  There was no evidence of 
instability, laxity, or subluxation.  The knee was negative 
for McMurray's and ballottement.  There was no crepitus 
heard.  X-rays demonstrated a loss of medial joint space with 
small suprapatellar effusion.  The examiner opined that there 
were no additional limitations upon repeated use or flare-
ups.  The examiner also opined the veteran's service-
connected left knee disability did not impact his ability to 
work. 

The Board notes that the veteran was originally awarded a 10 
percent rating for Osgood Schlatter's disease under Code 
5257.  See December 1972 rating decision.  During the course 
of this appeal, in an April 2004 rating decision, the RO 
noted the absence of any evidence of instability, and found 
that the veteran's Osgood Schlatter's disease was more 
appropriately rated as 10 percent disabling under Code 5261, 
for limitation of extension, based upon x-ray evidence of 
arthritis and the objective evidence of some limitation of 
extension.  In this regard, the Board notes that the 
assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  In this case, the change in 
diagnostic code by the RO was specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 

Based on a review of the medical evidence of record, the 
Board concludes that the veteran is not entitled to an 
increased rating for his left knee disability.  

The veteran's left knee disability is currently assigned a 10 
percent rating under Code 5261 for limitation of extension.   
The medical evidence of record does not show that the veteran 
is entitled to a higher evaluation under this Code, even when 
functional loss due to pain is considered.  The veteran 
exhibited limitation of extension upon VA examinations in 
August 2001 and August 2006.  In August 2001, extension was 
limited to 3 degrees and in August 2006, extension was 
limited to 10 degrees.  The August 2001 finding was 
commensurate with a less than compensable rating under Code 
5261; however, the August 2006 finding warrants the currently 
assigned 10 percent disability rating.  Accordingly, the 
veteran is appropriately rated at 10 percent under Code 5261 
for limitation of extension. 

With respect to pain, the veteran has consistently complained 
of pain; however, the August 2006 VA examiner held that there 
was no additional limitation of function upon repeated use or 
flare-ups, or additional loss of range of motion after 
repetitive use due to pain, fatigue, weakness, or lack of 
endurance.  Accordingly, a disability rating in excess of 10 
percent is not warranted under Code 5261.  The Board finds 
that the level of impairment resulting from the veteran's 
left knee disability is appropriately compensated for by the 
currently assigned 10 percent evaluation under Code 5261.  
See 38 C.F.R. §§ 4.3, 4.40, 4.45, 4.59. 

The Board has also considered whether the veteran is entitled 
to a separate disability rating under any other applicable 
Diagnostic Code.  With respect to Code 5260, the Board finds 
that a separate disability rating is not warranted.  VA 
examinations have demonstrated that at worst flexion is 
limited to 100 degrees.  Again, the August 2006 VA examiner 
held that there was no additional limitation of function upon 
repeated use or flare-ups, or additional loss of range of 
motion after repetitive use due to pain, fatigue, weakness, 
or lack of endurance.  This is still considerably greater 
than the criteria necessary for a compensable rating.  Thus, 
the veteran is not entitled to a separate rating due to loss 
of flexion.  38 C.F.R. § 4.71a, Code 5260.  Additionally, the 
Board notes that the medical evidence is negative for any 
findings of left knee instability or subluxation.  As such a 
separate rating under 5257 is also not warranted.  38 C.F.R. 
§ 4.71a, Code 5257.

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has found no section that provides a basis upon which to 
assign a higher rating for Osgood-Schlatter's disease of the 
left knee.  The preponderance of the evidence is against this 
claim.




ORDER


A rating in excess of 10 percent for Osgood-Schlatter's 
disease of the left knee is denied.



____________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


